Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Reason for Allowance
2.	Regarding claims 1-12, the prior art fails to teach or suggest a method for wireless communications by a first user equipment (UE), comprising the steps of determining SRS measurement resources, based on one or more parameters of
the configuration and the frequency reference point; and measuring SRS transmitted by the second UE on the determined SRS measurement resources, in combination with other limitations, as specified in the independent claim 1. 
Regarding claims 13-17, the prior art fails to teach or suggest a method for wireless communications by a first user equipment (UE), comprising the steps of determining a maximum number of SRS measurement resources supported by the first UE based on a UE capability; and measuring SRS transmitted by the second UE based on the configuration and the determined maximum number of SRS measurement resources supported by the first UE, in combination with other limitations, as specified in the independent claim 13. 
Regarding claims 18-25, the prior art fails to teach or suggest a method for wireless communications by a network entity, comprising a step of receiving, from the first UE, a report of SRS transmitted by the second UE on measurement resources determined based on a frequency reference point and one or more parameters of the configuration and the frequency reference point, in combination with other limitations, as specified in the independent claim 18. 
Regarding claims 26-30, the prior art fails to teach or suggest a method for wireless communications by a network entity, comprising a step of receiving, from the first UE, a report of SRS transmitted by the second UE, subject to a maximum number of SRS measurement resources supported by the first UE based on a UE capability, in combination with other limitations, as specified in the independent claim 26. 
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC C HO whose telephone number is (571)272-3147.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
5.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patent Examiner
/DUC C HO/Primary Examiner, Art Unit 2465